IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 23, 2009
                                     No. 08-60385
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

RODERICK E HALL

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 1:06-CR-107-1


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       Roderick E. Hall appeals the sentences he received upon the revocation of
two terms of supervised release that he received after he was convicted of
conspiring to distribute crack cocaine and conspiring to use and carry firearms
during and in relation to a drug trafficking crime. Hall argues that the district
court erred in finding that he sold a controlled substance in violation of the
mandatory condition of his supervised release. Because a preponderance of the
evidence demonstrates that Hall sold crack cocaine to a confidential informant

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60385

and, therefore, violated a mandatory condition of his supervised release, the
district court did not abuse its discretion in revoking the terms of supervised
release. United States v. Hinson, 429 F.3d 114, 119 (5th Cir. 2005); United
States v. Grandlund, 71 F.3d 507, 509 (5th Cir. 1995); 18 U.S.C. § 3583(e)(3).
      Hall also argues that the district court erred by sentencing him to what he
asserts were consecutive maximum sentences. This court has declined to resolve
which standard of review applies to revocation sentences following United States
v. Booker, 543 U.S. 220 (2005), and we decline to do so now as Hall’s sentences
pass muster under the more exacting Booker unreasonableness standard. See
United States v. McKinney, 520 F.3d 425, 428 (5th Cir. 2008).
      The Supreme Court has stated that its “explanation of ‘reasonableness’
review in the Booker opinion made it pellucidly clear that the familiar
abuse-of-discretion standard of review now applies to appellate review of
sentencing decisions.” Gall v. United States, 128 S. Ct. 586, 594 (2007). This
court reviews sentences for reasonableness by engaging in a bifurcated review.
See id. at 597; United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008). The court must first ensure that the sentencing court committed no
significant procedural error. Gall, 128 S. Ct. at 597. If the district court’s
sentencing decision is procedurally sound, the appellate court should then
consider the “substantive reasonableness of the sentence imposed under an
abuse-of-discretion standard.” Id.; see also Cisneros-Gutierrez, 517 F.3d at 764.
      Hall’s argument that the district court committed procedural error by
failing to offer sufficient explanation for its sentence is not supported by the
record. The court noted that Hall had repeatedly tested positive for cocaine and
commented that it was disturbed by his failure to benefit from drug treatment
on two prior occasions. Nor can Hall show that the sentences were substantively
unreasonable; the sentences were within the statutory maximum limits, and the
district court was authorized to impose consecutive terms of imprisonment. See



                                       2
                                 No. 08-60385

United States v. Mathena, 23 F.3d 87, 94 (5th Cir. 1994); see also United States
v. Gonzalez, 250 F.3d 923, 929 (5th Cir. 2001); 18 U.S.C. § 3584(a).
      Last, Hall’s challenge to the district court’s imposition of a term of
supervised release on the firearms account via the instant appeal is unavailing.
See Hinson, 429 F.3d at 116.
      AFFIRMED.




                                       3